                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARCUS CAREY, AR0478,                              Case No. 18-cv-02583-CRB (PR)
                                   8                   Petitioner,
                                                                                           JUDGMENT
                                   9            v.

                                  10    CRAIG KOENIG, Acting Warden,
                                  11                   Respondent.

                                  12          For the reasons set forth in the accompanying order granting respondent’s motion to
Northern District of California
 United States District Court




                                  13   dismiss the petition as untimely, judgment is entered in favor of respondent and against petitioner.

                                  14          The clerk is directed to close the case and terminate all pending motions as moot.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 25, 2019

                                  17                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        MARCUS CAREY,
                                   5                                                          Case No. 3:18-cv-02583-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        SCOTT KERNAN, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on April 25, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Marcus Carey ID: AR-0478
                                       Correctional Training Facility (CTF)
                                  19   P.O. Box 705
                                       Soledad, CA 93960
                                  20

                                  21

                                  22   Dated: April 25, 2019
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          2
